NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN KERR EUGSTER,                           No. 18-35421

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00392-TOR

 v.
                                                MEMORANDUM*
PAULA LITTLEWOOD, Executive
Director, WSBA, in her official capacity; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Thomas O. Rice, Chief Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Attorney Stephen Kerr Eugster appeals pro se from the district court’s

judgment dismissing his antitrust and 42 U.S.C. § 1983 action. We have

jurisdiction under 28 U.S.C. § 1291. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief, Eugster fails to address any of the grounds for dismissal

and has therefore waived his challenge to the district court’s order. See Indep.

Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not

consider any claims that were not actually argued in appellant’s opening brief.”);

Acosta–Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument in pro se appellant’s opening brief are waived).

      Eugster’s request for oral argument, set forth in his opening brief, is denied.

      AFFIRMED.




                                          2                                    18-35421